Citation Nr: 0313759	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  99-04 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1984 to 
June 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran testified before the 
undersigned at a hearing held at the RO in January 2001.  
This case was remanded by the Board in March 2001 for further 
development; it was returned to the Board in January 2003.

In April 2003, the Board undertook additional development 
with respect to the issue on appeal pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 19.9(a)(2) (2002)).  The development actions 
requested by the Board have been completed and the case is 
now ready for adjudication.  The Board notes that the 
referenced development actions resulted in the acquisition of 
reports of May 2003 VA examinations.  The veteran has not had 
the opportunity to review either addition to the record 
pursuant to 38 C.F.R. § 20.903(b) (2002).  Nevertheless, in 
light of the disposition of the case below, the Board finds 
that the veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claim at this time.  


FINDING OF FACT

The veteran's degenerative disc disease of the lumbar spine 
originated in service.


CONCLUSION OF LAW

The veteran has degenerative disc disease of the lumbar spine 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

Service medical records show that the veteran was treated in 
January 1986 for low back complaints.  At that time he denied 
any history of trauma to the back but did report that the 
pain started after he ran through the woods on a training 
exercise; he was diagnosed with low back pain.  He was again 
treated for low back pain in February 1986, at which time he 
was diagnosed with prostatitis and epididymitis.  In March 
1986 he presented with a three-day history of low back pain, 
at which time he was diagnosed with possible kidney stone.  A 
July 1986 entry notes his complaints of a one-week history of 
low back pain without any recent history of back trauma; he 
was diagnosed with rule out urolithiasis.  Subsequent entries 
in January, February and March 1987 show continued complaints 
of low back pain.

Private medical records for August 1987 to August 2002 
disclose treatment for low back problems including 
degenerative disc disease of L3-L4 and L5-S1, L4-L5 
radiculopathy, L5-S1 spondylolisthesis, lumbar degenerative 
joint disease and low back strain.  Although the veteran in 
July 1996 denied knowledge of any history of injury in 
connection with his back problems, in December 1997 he 
reported that his low back pain began in service, and in May 
2000 and thereafter specifically indicated that he injured 
his back in service.  The records show that he underwent a 
lumbar laminectomy in August 2002.

The veteran was afforded a VA examination in April 1998, at 
which time he reported injuring his back in service when he 
fell while holding a heavy machine gun.  He indicated that he 
began experiencing a radiating sensation in his legs several 
days following the incident, but that his symptoms resolved 
several weeks later.  X-ray studies of the lumbar spine 
showed findings suggestive of remote trauma.  The veteran was 
diagnosed with chronic lumbar strain with radiculopathy, 
consistent with sciatica.

The veteran was afforded a hearing before a decision review 
officer in July 1998, at which time he testified that he 
injured his back in service when he fell to the ground while 
running with a heavy machine gun.  He testified that he 
experienced low back pain throughout service following the 
incident, but that he experienced no back problems following 
service until September 1988.

At his January 2001 hearing before the undersigned, the 
veteran testified that his low back pain began in service 
following an incident in which he threw himself to the ground 
while carrying a heavy machine gun.  He testified that he 
continued to experience radiating pain since that time, and 
that he treated the symptoms himself for some time after 
service.

In a June 2001 statement, the veteran's mother indicated that 
the veteran had told her of an injury he received in service; 
she also stated that he had experienced low back problems 
since service.  In a July 2001 statement, R.J., an 
acquaintance of the veteran, indicated that the veteran 
experienced low back problems.

The veteran was afforded a VA examination in August 2001, at 
which time he reported injuring his back in service after 
falling.  The examiner diagnosed the veteran with mechanical 
low back pain and essentially concluded that it was difficult 
to determine whether the veteran's low back problems were 
age-related or service-related.  

On file are VA treatment records for June 2002 to August 2002 
which document treatment for low back problems.  

In an undated statement, J.D.H., M.D. essentially indicates 
that the veteran experiences low back problems.

The veteran was afforded a VA orthopedic examination in May 
2003, at which time he described the training incident in 
service in which he fell to the ground.  Following physical 
examination of the veteran and review of the claims file, the 
examiner concluded that the veteran had a history consistent 
with lumbar disc disease, and that he had a documented 
history of an acute onset of back complaints in service.  The 
examiner noted that, given documentation in the claims file, 
it was at least as likely as not that the veteran's low back 
disorder was related to an acute injury in service.

The veteran was also afforded a VA neurological examination 
in May 2003, at which time he repeated his account of how he 
injured his lower back in service.  Following physical 
examination of the veteran, the examiner concluded that it 
was more likely than not that the veteran's low back pain 
resulted from a specific incident in service, given the 
documentation in the record.  The examiner consequently 
opined that the veteran's chronic back pain was likely 
service connected.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service incurrence of arthritis during peacetime 
service after December 31, 1946, may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

The veteran's service medical records show that he presented 
with complaints of low back pain on several occasions 
following participation in a training exercise.  While his 
lower back complaints were largely attributed to other 
disorders such as prostatitis and epididymitis, the May 2003 
VA examiners, after reviewing the evidence on file and 
examining the veteran, concluded that the veteran in fact 
likely injured his lower back in service, and that it was at 
least as likely as not that the veteran's current low back 
disorder is etiologically related to the injury in service.  


The Board notes that the opinions of the examiners are 
supported by the service medical records themselves, as well 
as by post-service medical evidence documenting treatment for 
back problems within a short time following the veteran's 
discharge. 

In light of the above, the Board finds that the evidence 
supporting the claim is at least in equipoise with that 
against the claim.  Accordingly, service connection is in 
order for degenerative disc disease of the lumbar spine.

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), as implemented by VA regulations, 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R  §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)), which became effective during the pendency of this 
appeal.  The VCAA, among other things, modified VA's duties 
to notify and to assist claimants.  See generally VCAA, §§ 
3,4,7; see also Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001).  

In this case, the Board finds that the VCAA's duty-to-notify 
provision has been fulfilled as evidenced by the February 
1999 statement of the case and the supplemental statements of 
the case dated in February 2000, July 2002 and November 2002, 
and by a May 2001 letter to the veteran which advised him of 
the information and evidence needed to substantiate his 
claim, and of the respective responsibilities of him and VA 
in obtaining evidence in connection with the claim.  
38 U.S.C.A. § 5103(a) (West 2002).  See Quartuccio v. 
Principi , 16 Vet. App. 183 (2002).  Moreover, the record 
reflects that VA's duty-to-assist the veteran in the instant 
claim has been fulfilled.  




ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

